Case 1:19-cv-03989-DLI-JO Document 25 Filed 07/28/20 Page 1 of 4 PagelD #: 81

US District Court
Eastern District of New York
Alternative Dispute Resolution Program

MEDIATION REPORT

Our records indicate that you recently participated i a case referred
to mediation authorized by EDNY Local Rule 83.8. To evaluate the performance of our
Mediators, we need to know the views of those who have participated in the mediation
session. This questionnaire asks about your experience in the case identified below. Your
responses are confidential and will not be known to the court, the mediator, or other
parties and counsel.

Please answer all questions with reference to the following case only:

Naseer Ahmed et al. MRS Baking Distribution Corp. et al.

Docket Number: 127 CV" -03989 (DLI)(JO)

iota Employment /

Giulio Zanolla
07/01/2020

Mediation Session date (s) ~_

 

 

 

Mediator

 

Brett Singer, Esq.

 

 

 

 

 

Name:

Fharname sim & DePaola, LLP

ade 42-40 Bell Blvd. Ste 201
Bayside, NY 11361
718-281-0400

Telephone:

 

 

 

 

 

 

Iam Counsel for the: Plaintiff |\~ Defendant

 

 
Case 1:19-cv-03989-DLI-JO Document 25 Filed 07/28/20 Page 2 of 4 PagelD #: 82

Mediator Evaluation
Page 2

1. Overall, how helpful or detrimental was the mediation in the resolution of
this case?

Please check one response.

 

 

 

1. Very helpful.
2. Somewhat helpful.

|_| 3. It had little impact on the case.

 

[| 4. Somewhat detrimental.

[_ 5. Very detrimental.

2. Was your client present at the mediation session (s)?

 

 

 

 

3. Was a Mediation Statement submitted on behalf of your client prior to the
first session?

 

 

Y 1. Yes

| do No

 

 

4. Wasa settlement worked out at the mediation session (s)?

[ | 1. Yes
[Vv] 2. No
Case 1:19-cv-03989-DLI-JO Document 25 Filed 07/28/20 Page 3 of 4 PagelD #: 83

Mediator Evaluation
Page 3

5. Approximately how many hours did the mediation session (s) last?

_hours

6. How do you rate the Mediator on each of the following points:

Poor Fair Good Very Excellent
Good

I 5

 

Knowledge of the law [

2
LI
Preparation [|
L_]

Fairness and Impartiality

 

 

 

 

 

 

Ss OU s

 

 

 

 

OUOU »

 

Vv
Vv
/

When there were points of contention, the

 

 

 

 

 

Creative Problem Solver

 

 

Comments

 

mediator guided the parties back toward common ground.

 

7. Was the Mediator effective in getting the parties to engage in meaningful

discussion of this case?

IAL yes
| no

Mediator was effective in getting

 

Explain

 

each side to inch closer in terms of numbers.
Case 1:19-cv-03989-DLI-JO Document 25 Filed 07/28/20 Page 4 of 4 PagelD #: 84

Mediator Evaluation
Page 4

8. Check which of the following skills the Mediator possessed:

[v| (a) ability to listen actively.

 

Ww | (b) ability to analyze problems, identify and separate the issues involved and frame these
issues for solution or decision making.

 

VW! (c) ability to use clear neutral language in speaking.

 

 

(d) sensitivity to strongly felt values of the participants, including gender,

 

ethnic, and cultural differences.

 

 

 

 

 

 

v (e) ability to deal with complex factual materials.
Y| presence and persistence. Ability to create and maintain control of a diverse
group of disputants.

(g) ability to earn trust and maintain acceptability.

| (h) ability to screen out non-mediatable issues.

 

W)0) ability to help parties to invent creative options.

 

 

YW) () ability to help parties assess their non-settlement alternatives.

 

 

 

[v] (k) ability to help the parties assess their own informed choices.

9. Would you recommend this Mediator?

Not at all Reluctantly Somewhat Highly

Oh UU

IN a

Any comments or suggestions you may have about the mediator or the mediation program or
its application to this case are welcome. Thank You.

Please return this questionnaire to:

Robyn Weinstein, ADR Administrator

United States District Court, Eastern District of New York
225 Cadman Plaza East

Brooklyn, NY 11201

nyed_adr@nyed.uscourts.gov

Phone: (718) 613-2578
